Citation Nr: 0122247	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-25 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to the assignment of an initial evaluation in 
excess of 30 percent for post-traumatic stress disorder, from 
January 5, 1995 to January 6, 1997.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
from January 7, 1997 to the present.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Attorney R. Edward Bates


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel 


INTRODUCTION

The veteran had active duty from January 1967 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Cheyenne, 
Wyoming Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a December 1976 rating decision, the RO denied entitlement 
to service connection for a nervous condition.  In a 
statement from the veteran received on January 5, 1995, he 
attempted to reopen the claim and included entitlement to 
service connection for PTSD.  In a July 1995 rating decision, 
the RO denied entitlement to service connection for PTSD.  In 
a November 1995 rating decision, the RO denied entitlement to 
service connection for PTSD.  In a May 1996 rating decision, 
the RO denied entitlement to service connection for PTSD and 
a personality disorder.  The veteran was notified of the same 
in a correspondence from the RO dated on May 21, 1996.  On 
May 29, 1996, the veteran submitted a notice of disagreement 
with the May 1996 rating decision.  On June 4, 1996, the RO 
issued a confirmed rating decision on its denial of service 
connection for PTSD.  On June 10, 1996, the RO issued a 
statement of the case.  In a VA Form 9, Appeal to the Board, 
dated on July 15, 1996, the veteran indicated that he 1.) 
wanted a personal hearing before a Member of the Board, and 
2.) he claimed that medical records regarding his claim had 
not been obtained by the RO.  On July 31, 1996, the RO wrote 
a letter to the veteran to the effect that further 
development was required on his claim; and indeed, the RO 
thereafter obtained additional and pertinent indicated 
medical records regarding the veteran.  

In a January 1997 rating decision, an original grant for 
service connection for PTSD was established, and a 30 percent 
rating was assigned effective January 5, 1995.  In a 
statement dated on January 16, 1997 (albeit that the RO 
inadvertently stated the date as January 16, 199"6"), the 
RO notified the veteran of the original grant of service 
connection, and enclosed VA Form 4138, Statement in Support 
of Claim, and asked the veteran to express whether he was 
satisfied with the grant of service connection and the 30 
percent rating assigned for his PTSD disability.  In a 
statement received from the veteran on February 25, 1997, the 
veteran stated that he was "very happy with the 30 percent 
rating for PTSD," and that if his condition worsened, he 
would re-apply for benefits.  

In a letter dated on February 27, 1997, the RO notified the 
veteran that it had received his "request for withdrawal" 
for an increased rating for the service-connected PTSD, and 
that no further action would be taken.  The RO informed the 
veteran that he had to contact VA within one year of the date 
of the letter (February 27, 1998) to "protect" his current 
appeal.  Within that indicated one year, the veteran, on 
September 8, 1997 submitted a notice of disagreement with the 
30 percent rating assigned with the original grant of service 
connection for PTSD.  The veteran specifically identified the 
January 16, 1997 letter and indicated that his symptoms were 
more severe than what was currently reflected in the 30 
percent assignment.  The RO took no further action in this 
regard.  

Next, the veteran in a statement dated April 30, 1998, 
requested a re-evaluation of his service-connected PTSD 
disability.  In a June 1998 rating decision, after the 
assignment of a temporary total disability rating, the RO 
granted an increased rating, from 30 to 50 percent, for the 
veteran's service connected PTSD, effective January 7, 1997, 
a date that the veteran was seen by VA on an outpatient 
treatment basis.  The veteran was notified of this decision 
in a letter from the RO dated July 2, 1998.  On January 8, 
1999, the RO received and accepted the veteran's notice of 
disagreement with the 50 percent rating.  In an October 1999 
rating decision, the RO confirmed the 50 percent rating, and 
also denied TDIU at that time.  In November 1999, the RO 
issued a statement of the case regarding the 50 percent 
rating for PTSD, and the veteran filed a timely VA Form 9 in 
November 1999.  

Based on this procedural history, the Board determines that 
in September 1997, the veteran filed a timely notice of 
disagreement with the January 1997 rating decision that 
granted service connection for PTSD at a 30 percent 
disability rating.  This is so because the veteran voiced 
disagreement within one year of the letter sent to him by the 
RO on February 27, 1997.  Therefore, his appeal of the 
original grant of service connection was never withdrawn.  
The RO's November 1999 statement of the case serves as the 
requisite notification of law and regulations, and the 
veteran's November 1999 VA Form 9, perfected this appeal.  As 
the veteran takes issue with the initial rating assigned 
following the grant of service connection for PTSD, the Board 
will evaluate the relevant evidence since military service.  
In doing so, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999).  Accordingly, the issues regarding 
evaluations in excess of 30 percent, and 50 percent, 
respectively, are as indicated on the title page of this 
decision.

Secondly, with regard to the veteran's statement in July 1996 
that he wanted a personal hearing before a Member of the 
Board, the Board herein notes that the veteran's then pending 
claim for entitlement to service connection was granted.  As 
such, the full grant of the benefits sought by the veteran 
were established prior to any action by the RO with regard to 
the veteran's personal hearing request.  Also, in a letter 
dated January 7, 2000, the veteran's current 
attorney/representative, indicated that the veteran waived 
any prior requests for a personal hearing before the Board, 
or a travel Board hearing, and that he waived any rights to 
have the RO issue a supplemental statement of the case, or 
further VA examination, prior to the transfer of his claims 
folder to the Board.  The attorney explained that the purpose 
of these waivers was to expedite the veteran's case to the 
Board, pursuant to 38 C.F.R. § 20.900(b) (2000).  As a 
result, the veteran's hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2000).  

Regarding the jurisdiction for the TDIU claim, the RO denied 
the veteran's claim for the same in an October 1999 rating 
decision.  In a December 1999 letter from the veteran's 
attorney/representative, the veteran disagreed with the 
October 1999 rating decision, and stated that he wanted a 
100 percent rating for his service connected disabilities; 
hence, a claim for TDIU.  In November 1999, the RO received 
the veteran's VA Form 9.  In December 1999, the RO issued a 
statement of the case regarding TDIU, and the pertinent laws 
and regulations were provided therein.  On January 7, 2000, 
the RO received a timely filed VA Form 9, which perfected the 
appeal on this issue.  On January 10, 2000, the RO contacted 
the veteran's representative and clarified that the veteran 
was seeking a "100 percent" schedular evaluation for his 
service-connected PTSD; this, it appears, in addition to his 
claim for TDIU.  Later in January 2000, the RO issued a 
supplemental statement of the case on the issues of TDIU and 
an increased evaluation above 50 percent for PTSD.  
Accordingly, the issue of entitlement to TDIU is also 
properly before the Board. 


FINDINGS OF FACT

1.  From January 5, 1995 to January 6, 1997, the veteran's 
service-connected PTSD disability was manifested by 
flashbacks, daily intrusive thoughts, avoidance, diminished 
interest, impaired judgment, and ongoing alcohol usage with a 
long history of alcohol abuse, indicative of definite social 
impairment.  

2.  From January 7, 1997 to the present, the veteran's 
service-connected PTSD disability is manifested by numerous 
hospitalizations, suicidal ideation, increased sleep 
disturbance in the form of nightmares and insomnia, the need 
for medication to sleep, depression, flashbacks to Vietnam, 
especially during anniversary dates of tragedy associated 
with combat, and cessation of steady employment, indicative 
of severe social impairment.  

3.  The veteran's sole compensable service-connected 
disability is a mental disorder PTSD; which was rated 30 
percent disabling from January 5, 1995 to January 5, 1997.  
He was not unemployable due to service-connected disability 
during that time period.


CONCLUSIONS OF LAW

1.  The schedular criteria in effect prior to November 7, 
1996 are more favorable to the veteran.  VAOPGCPREC 3-2000 
(April 10, 2000); 38 C.F.R. § 4.132 (1996); 38 C.F.R. § 4.130 
(2000).

2.  The schedular criteria for the initial assignment of a 
disability rating greater than of 30 percent for PTSD, from 
January 5, 1995 to January 6, 1997, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

3.  The schedular criteria for the assignment of a disability 
rating of 70 percent for PTSD from January 7, 1997 to the 
present have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

4.  The schedular criteria for a 100 percent rating for a 
mental disorder rated 70 percent, from January 7, 1997 to the 
present, which precludes the veteran from securing or 
following a substantially gainful occupation have been met.  
38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.132, 38 C.F.R. § 4.16(c) 
(1996). 

5.  The criteria for a total disability rating based upon 
individual unemployability from January 5, 1995 to January 6, 
1997 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, Part 4, including 
§ 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

By virtue of the statement of the case and the supplemental 
statement of the case issued during the pendency of the 
appeal, the veteran and his attorney were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In fact, when in July 1996, the veteran indicated that there 
were outstanding medical records, and police reports, not yet 
obtained by the RO, the RO thereafter sought and obtained 
those indicated records.  

In a July 1996 letter to the veteran, the RO asked the 
veteran to provide information regarding any outstanding 
records.  It appears that all evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  Service medical records, 
police reports, lay statements, private medical records, 
including examination reports, were obtained and associated 
with the claims folder.  Multiple VA examinations were 
conducted, and copies of the reports associated with the 
file, and multiple VA hospitalization reports have been 
associated with the file. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).


II.  Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (or Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000).  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  At the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Effective November 7, 1996, during the pendency of this 
appeal, 38 C.F.R. Part 4 was amended with regard to rating 
mental disorders, including PTSD.  See 61 Fed. Reg. 52695 
(Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  Because the 
veteran's claim was filed (January 5, 1995) before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  See VAOPGCPREC 3-2000 (2000) 
[opinion of VA General Counsel that the decision in Karnas is 
to be implemented by first determining whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change, and that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.].  
See also 38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. 
§ 14.507 (1999) [precedential opinions of VA's General 
Counsel are binding on the Board].  

In this case, when the RO granted service connection for PTSD 
and assigned a 30 percent rating, it did so under the revised 
criteria.  However, in its January 1997 rating decision, the 
RO provided the veteran with the criteria necessary to obtain 
a 50 percent rating under both the old and revised rating 
criteria.  As the RO considered both the old and revised 
rating criteria, in this regard, no prejudice inures to the 
veteran from the Board's review of both sets of criteria.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the former Rating Schedule, an evaluation of 100 
percent is warranted (1) when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; (2) where there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran is demonstrably 
unable to obtain or retain employment.  A 70 percent 
evaluation for PTSD is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment as a result of 
psychoneurotic symptoms.  A 30 percent evaluation is 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Formerly under 38 C.F.R. § 4.16(c) (1996), where the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  Although this subsection of the 
regulation has been repealed, it was in effect at the time 
that the veteran brought his claim, and it is therefore 
applicable here, pursuant to Karnas.

The current Rating Schedule provides that a 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  

A 50 percent evaluation for PTSD for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 30 percent evaluation for PTSD is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  Id. 

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
appellant's capacity for adjustment during periods of 
remission shall be considered and the evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The evaluation also must consider 
the extent of social impairment, but shall not be assigned 
solely on the basis of social impairment.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2000).


III.  Initial evaluation of 30 percent-
From January 5, 1995 to January 6, 1997 

In February 1975, the veteran was seen on an outpatient basis 
at VA.  The veteran reported having sexual dysfunction since 
he returned from Vietnam.  The diagnosis was anxiety.  In 
April 1976, the veteran was hospitalized at VA for irritable 
colon syndrome, and other physical ailments.  It was noted 
that the veteran had anxiety reaction, chronic in nature.  
Based on this evidence, the RO in a December 1976 rating 
decision, denied service connection for a nervous condition.  

In November 1980, the veteran walked into the VA mental 
health clinic and reported that he had experienced depression 
that past week.  He said that he had nightmares of Vietnam 
for the past two years.  There was the smell of alcohol on 
his breath, and the veteran reported that he had had 3 beers 
and 1 mixed drink for his birthday.  He denied any suicidal 
ideation.  The veteran indicated that he would return for 
care in the morning.  

On February 5, 1983, the veteran was hospitalized at VA.  He 
was admitted for anxiety and depression with recent suicidal 
ideation.  The veteran reported that he had marital and 
familial problems, including a recent separation from his 
wife.  Upon physical examination, the veteran was alert, 
oriented, verbal and coherent.  He was friendly and 
cooperative.  He was anxious but not depressed.  He denied 
thought disorder and thoughts of suicide.  The discharge 
diagnoses were Axis I adjustment disorder with depression and 
anxiety, and alcohol abuse.  

In August 1987, the veteran was seen on an outpatient basis 
at VA.  He reported that he had been having flashbacks from 
Vietnam for about a week and that it was getting worse.  
Reportedly, the episode was triggered when the veteran heard 
a helicopter that night.  He veteran denied suicidal thoughts 
or plan.  It was observed that the veteran had alcohol on his 
breath, from mixed drinks.  The veteran said that he got 
anxiety attacks.  The diagnosis was anxiety attack, alcohol 
abuse, and Vietnam flashbacks.  

In January 1995, the veteran initiated a claim for 
entitlement to service connection for PTSD.  

From April 1995 to May 1995, the veteran was hospitalized at 
VA for alcohol abuse, possible post-traumatic stress 
disorder, and physical ailments.  The veteran was admitted 
for evaluation of his alcohol use pursuant to a court order 
following a charge of "joy riding."  Corresponding 
treatment notes, including "one-to-one" interaction nursing 
notes and weekly addiction therapy progress review notes are 
of record, and are not reported in detail herein.  

October 11, 1995 police records show that the veteran's 
sister requested a "welfare check" on the veteran because 
he had left a strange message on her answering machine.  An 
officer checked on the veteran and the veteran said that he 
was depressed but that he was not going to "do" anything.  
The veteran was transported to the hospital where he spoke 
with a mental health professional.  

October 11, 1995 private medical records confirm that the 
veteran was brought in for an interview in the emergency room 
by the police because he appeared to be suicidal.  When 
interviewed, the veteran was intoxicated, but his speech was 
not slurred.  It was lucid.  His gait was unaffected by his 
level of intoxication.  The veteran indicated that it was the 
anniversary of an ambush in Vietnam in which a buddy of his 
was killed by a land mine.  He had been having flashbacks and 
dreams with regard to that situation.  The veteran admitted 
to self medicating with alcohol.  The veteran indicated that 
he worked with PTSD patients, but that he had no effective 
therapy for his own PTSD.  The examiner and veteran shared 
common experiences as Vietnam veterans and they shook hands 
on a verbal contract for the veteran not to kill himself.  
The veteran's sister was informed that the veteran was 
released until a scheduled appointment the next day.  Upon 
hearing this news, the sister became very upset and related 
that the veteran could "snow" the mental health people and 
she related an extremely chaotic post Vietnam experience for 
the veteran.  So the police were called again to check on the 
veteran that evening, and he was reportedly sleeping soundly.  

On October 12, 1995, the veteran reported back for more 
private counseling.  As a part of the veteran's problems, he 
indicated that he had anger and humility and shame regarding 
what he did in Vietnam.  The veteran reported that he 
"murdered women, kids and old folks."  Mental status 
examination revealed that the veteran was oriented times four 
with no hallucinations or delusions.  Thought processes were 
lucid.  In the assessment section, the examiner wrote that 
the veteran appeared to have become more depressed on the 
anniversary of an ambush in Vietnam in which a friend was 
killed.  He had been self-medicating with alcohol, primarily 
beer, for years and had never followed through a course of 
treatment in regard to PTSD.  He cooperated fully with the 
police department in receiving crisis intervention at the 
emergency room at the hospital.  He then came in for his 
intake appointment as he had agreed to do.  The admitting 
diagnoses were Axis I, Post-traumatic stress disorder, 
chronic, and alcohol abuse; Axis IV, 
psychosocial/environmental stressors:  Combat in Vietnam; and 
Axis V, Global Assessment of Functioning (or GAF) of 55, 
serious.  The admitting treatment plan was to begin 
individual therapy immediately, and to focus on healing from 
PTSD symptomatology.  

Additional progress treatment notes are of record from, and 
are dated on October 18, 1995 and November 29, 1995.  The 
October 18th note revealed that the veteran felt good that 
people and coworkers cared about his condition and that he 
was doing better with his therapy that week.  The plan for 
the next meeting was to begin to "walk through Vietnam."  
The November 29th note revealed that the veteran had not 
shown for his last 3 appointments.  

Also in November 1995, the veteran's best friend wrote a lay 
statement on his behalf.  This person had reportedly known 
the veteran since March 1974, and remembered that the veteran 
always talked about Vietnam and having flashbacks.  It was 
noted that the veteran seemed argumentative, but that he had 
a good work ethic.  

In December 1995, the veteran submitted a statement regarding 
his anger due to Vietnam.  He also submitted copies of 
photographs of he and his comrades while they were in 
Vietnam.  

In January 1996, the veteran underwent VA examination.  
Mental status examination revealed that the veteran related 
in a calm and cooperative fashion, without significant 
emotion in his voice.  His speech was logical and coherent 
without signs of thought disorder or organicity.  The 
veteran's affect was mildly constricted, but not markedly so.  
His mood was neutral without significant signs of anxiety, 
depression or elation.  The veteran's recent and remote 
memory were intact for current events and past history.  The 
veteran denied current suicidal or homicidal ideation, 
hallucinations or delusions.  He said that he had been mildly 
suicidal in the past.  In the mid 1970's he apparently 
scratched his wrists superficially, but did not require 
significant medical care.  He had not made any other formal 
suicide attempts.  The veteran used swear/curse words to 
describe his attitude about work and life.  

In the psychiatric assessment section, the examiner stated:

The veteran is a somewhat difficult man to evaluate.  He 
clearly shows signs of a mixed personality disorder with 
passive/aggressive and borderline features, as well as 
alcohol abuse.  

The veteran describes stressors, which if could be 
confirmed, would be sufficient to cause post-traumatic 
stress disorder syndrome.  However, I have no way to 
confirm or deny his history other than what he tells 
me...The veteran's previous request for service connection 
was denied and at this point I cannot make a firm 
diagnosis of post-traumatic stress disorder because I 
have no other data to support his history...There is no 
doubt that the veteran has significant personality 
problems, which manifest in his poor work performance.  
This is further complicated by the veteran's substance 
abuse.  

The diagnoses were Axis I, Alcohol abuse; Axis II, Mixed 
personality disorder with passive/aggressive and borderline 
features; and Axis V, Global assessment of functioning of 70.

In May 1996, one of the veteran's friends submitted a lay 
statement on behalf of the veteran.  She had known the 
veteran since 1967.  She said that she and the veteran had a 
child together, that the child was deaf, and that the child 
later passed away from sudden infant death syndrome.  She 
said that the veteran thought that the death was his fault.  
She described that the veteran had flashbacks of Vietnam.  

In July 1996, the veteran's youngest sister wrote a lay 
statement on behalf of the veteran.  She recalled how the 
veteran tossed and turned in his sleep after arriving home 
from Vietnam.  She also attested to his flashbacks.  

On November 5, 1996, the veteran underwent VA psychiatric 
examination.  It was noted that the veteran was being seen in 
conjunction with his claim for PTSD, and that he had no rated 
disability on file.  The veteran's claims folder was 
available and reviewed by the examining clinician.  The 
veteran reported his military combat history and experiences 
in detail.  The veteran's most vivid memory from combat was 
when he was in a foxhole with another who was hit by a bullet 
in the head, during an ambush.  The examiner reported on 4 
pages of the veteran's history, not restated here, and 
therein it was noted that the veteran had significant 
problems relating to other people who were not military 
veterans.  The veteran said that he had no close friends and 
that he had had extreme difficulty sustaining any type of 
close relationships with others.  

Mental status examination revealed that the veteran was 
appropriately groomed and dressed.  He was alert, cooperative 
and fully oriented throughout the interview.  The veteran 
described his mood as being somewhat "blasé."  The examiner 
described the veteran's mood as being moderately dysphoric 
with constricted affect.  The veteran reported that his sleep 
pattern had been bothered by nightmares related to his combat 
experiences approximately three to four times per week.  In 
particular, the veteran noted that he had a tendency to have 
the perceptual disturbance of having cordite or smells 
associated with jungle atmosphere.  Occasionally such 
phenomena woke him in the middle of the night.  The veteran 
also said that during the daytime he had those types of 
intrusive thoughts.  The veteran noted that he was easily 
startled by environmental noises or stimuli that reminded him 
of his Vietnam experiences.  

The veteran reported that he enjoyed reading and occasionally 
walking to work.  He stated that he had participated in a 
bowling league as well.  The veteran noted, however, that he 
had found a diminished ability to enjoy those activities over 
the last few years.  The examiner noted that the veteran had 
described some survivor's guilt feelings.  The examiner noted 
that the veteran's concentration by serial sevens testing was 
somewhat mildly impaired, as he had difficulty, and he made 
two errors out of five calculations.  The veteran was able to 
repeat four digits forwards, however.  The veteran reported 
that he had no suicidal or homicidal ideation, but that in 
October 1995, he was bothered by feelings of guilt and self-
blame in relation to the anniversary of his friend's death.  
He said that it was while he was acutely intoxicated that he 
had suicidal ideation that required intervention by the local 
law enforcement authorities who were called by his family.  

The veteran's thought processes were relevant and there was 
no marked looseness of associations or flight of ideas.  He 
denied any current visual or auditory hallucinations.  Again, 
the veteran described having occasional perceptual 
disturbances associated with smells of a kind that reminded 
him of cordite and smells associated with the jungle.  The 
veteran's intellectual functioning was estimated to be in the 
average range.  His memory appeared to be grossly intact for 
immediate, recent and remote events.  His abstract reasoning 
was also within normal limits.  The veteran's judgment by 
situational questioning appeared to be adequate.  The 
diagnostic impression was:  Axis I, Post traumatic stress 
disorder, Alcohol dependence in partial remission by self 
report (this was considered secondary to the post-traumatic 
stress disorder); Axis V, Global assessment of functioning 
based on post-traumatic stress disorder was a code 60 
(moderate symptoms, including constricted affect, difficulty 
relating to other people, intrusive thoughts and sleep 
disturbance), Global assessment of functioning based upon 
alcohol dependence was a code 75 (symptoms were present only 
when drinking; veteran had been abstinent for approximately 1 
year), and overall global assessment of functioning was a 
code 60.  

Also on November 5, 1996, the veteran was seen by another 
psychologist, as a part of a "Board of Two" psychiatric 
examination of the veteran.  This clinician also reviewed the 
veteran's claims folder in conjunction with the examination.  
The veteran's pre-military, military and social history were 
re-recorded.  In a section for post-military adjustment, the 
veteran's legal history, substance abuse, psychiatric 
history, daily routine and mental status examination were 
recorded.  In the daily routine, it was noted that the 
veteran's daily routine revolved around work, and when not at 
work, he stayed at home.  He enjoyed reading and he watched 
some television, although he avoided combat themes.  He said 
that he had not been able to hunt since Vietnam, and that he 
tried last year to bow hunt for the first time, but could not 
shake the feeling that he was walking into an ambush.  

Mental status examination revealed that the veteran was 
dressed in jeans, shirt and cap, and that he wore glasses 
with one lens missing and taped together.  He was rather soft 
spoken, pleasant and cooperative in his demeanor.  Grooming 
was a little poor.  He was oriented times 4, and his affect 
was calm and varied slightly consistent with the topic 
discussed.  There was no tearfulness, nor anger outbursts.  
His underlying mood was difficult to gauge but the examiner 
assessed it as being "very mildly dysphoric to euthymic."  
Thought process was intact and relevant, and thought content 
was appropriate for the situation.  There was no evidence of 
hallucinations or delusions.  Immediate, recent, and remote 
memory were grossly intact upon examination.  Mathematical 
ability was intact, general fund of information seemed 
adequate, and he was able to correctly interpret several 
proverbs.  Intellectual ability was estimated to be in the 
average range.  Judgment was somewhat impaired as evidenced 
by his quickly dropping out of private treatment.  The 
veteran acknowledged ongoing alcohol usage with a long 
history of alcohol abuse.  

The examiner documented the symptoms of PTSD that were 
revealed during the interview.  While the examiner listed the 
symptoms in a checklist form, the information was gathered 
through indirect questioning during the interview.  The 
examiner essentially stated the following:  The veteran had 
daily intrusive recollections of Vietnam experiences 
involving deaths, frequent (several times a week) nightmares 
of actual combat situations.  He had flashbacks that lasted 
up to 20-30 seconds in which he thought he was back in 
Vietnam, for example, ("while working...(the veteran) heard a 
helicopter and yelled 'pop the smoke' to signal their 
location, and he felt stupid in front of everyone).  These 
did not seem to happen frequently.  The veteran got upset on 
exposure, like when around Oriental persons, or combat 
scenes.  He tried to avoid thoughts/feelings associated with 
Vietnam, and had avoidance activities, for example he left 
the theater during the movie Platoon.  He had a diminished 
interest, in that he did not do anything but work and read.  
Regarding detachment and restricted affect, the veteran felt 
hollow inside, and he lived with someone who had nice young 
kids who wanted to be around the veteran, but whom he avoided 
because he did not want to care.  He had a sense of 
foreshortened future in that when asked about his future 
plans, he said that he never thought about it, and that he 
did not think that he would live to old age.  Regarding sleep 
disturbance, the veteran was afraid to go to sleep for fear 
of nightmares, waking up during the night from a nightmare 
and "night sweats."  This was documented in several letters 
from friends and relatives in the claims folder.  
Irritability and anger were frequent problems when the 
veteran was sober as well as when he was intoxicated.  
Regarding hypervigilance, the veteran indicated that he had 
trouble with crowds, and that he tried to go to stores to 
shop late at night when they were empty.  He had 
physiological exposure reactivity, in that "noises like 
gunshots or helicopters got him going."  The examiner 
stated:

The symptoms of alcohol abuse and PTSD have been ongoing 
since Vietnam.  It is difficult to separate out the 
effects of chronic alcohol abuse from the effects of 
PTSD on his life.  Its my opinion that PTSD plays the 
larger role in his very significant social impairment 
(very marked social isolation/avoidance secondary to 
PTSD symptoms such as detachment, restriction of affect, 
etc), while PTSD and alcohol abuse share a roughly equal 
role in employment difficulties (problems retaining 
jobs, advancing at work, difficulty getting along with 
others at work).  I would defer making diagnoses of 
personality disorders as I would attribute his 
difficulties to PTSD and chronic alcohol abuse.  I do 
not believe that one can determine that alcohol abuse is 
a direct consequence of PTSD in this case, given the 
chronic nature of the alcohol abuse.  

The diagnoses were Axis I, PTSD, Alcohol Abuse, ongoing, and 
marijuana abuse, in remission, by history.  

The Board has reviewed all of the evidence pertinent to this 
claim, to determine whether the veteran is entitled to an 
initial evaluation greater than 30 percent for his service-
connected PTSD, from the effective date of the grant, January 
5, 1995, to the day prior to the assignment of the 50 percent 
rating effective January 7, 1997.  See Fenderson v. West, 
supra.  

Having reviewed the legal provisions in light of all of the 
evidence of record, the Board finds that application of the 
previously applicable criteria would be more favorable to the 
veteran in the adjudication of this matter.  The former 
criteria are stated with less specificity than the current 
regulations and accordingly allow for consideration of 
factors which may not be applied under the current criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994) [in its 
review of claims for increased schedular ratings, the Board 
is bound to apply the applicable rating criteria, and only 
the applicable rating criteria.]  Moreover, should the 
evidence of record warrant the assignment of a 70 percent 
disability rating under the previously applicable criteria, 
in cases such as this where the veteran's sole compensable 
rated service-connected disorder is PTSD, with application of 
the former 38 C.F.R. § 4.16(c), the assignment of a 100 
percent disability rating would be warranted.  It is clear 
that the former § 4.16(c) is more favorable to the veteran 
than the current law, which contains no such provision.

The Board has reviewed the evidence in detail in making this 
determination.  In order for the veteran to receive a rating 
higher than 30 percent during the time frame in question, the 
evidence of record must reflect that his symptoms prior to 
January 7, 1997 were indicative of an inability to maintain 
effective or favorable relationships with people, to the 
point of considerable impairment, and that his reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment as a result of 
psychoneurotic symptoms.  That is not the case here. 

Rather, the evidence of record following the veteran's 
separation from service, shows that he had an anxiety 
reaction as early as 1976, and that problems with alcohol 
were seen as early as 1980.  In that regard, the examiner's 
throughout the entire record have found it difficult to 
assess the veteran's PTSD symptoms due to his chronic 
alcoholism.  A diagnosis of PTSD could not be made in a VA 
examination in January 1996, and the Axis I diagnosis was 
alcohol abuse.  The first diagnosis of PTSD was rendered by 
the VA examiner at the November 5, 1996 psychiatric 
examination, and at that time, the veteran's overall GAF, and 
for PTSD, was 60.  A second examiner in November 1996 
described the veteran's PTSD symptoms in detail, but 
indicated that the veteran's PTSD and alcohol abuse shared a 
roughly equal role in his problems retaining jobs, advancing 
at work and difficulty getting along with others at work.  
Overall, prior to January 1997, the evidence shows that the 
veteran had flashbacks, daily intrusive thoughts, avoidance, 
diminished interest, impaired judgment, and ongoing alcohol 
usage with a long history of alcohol abuse.  The lay 
statements received on behalf of the veteran mostly focused 
in the veteran's flashbacks and intrusive thoughts of combat, 
which are incorporated in the 30 percent rating.  The 
symptomatology shown during this time period more nearly 
reflects the criteria for a 30 percent rating under the 
former rating criteria, than for a 50 percent rating in the 
former, or current, rating criteria.  See 38 C.F.R. § 4.7.  

That is, the veteran had definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, as shown by the fact that the 
veteran could not relate to non Vietnam veteran's, and he had 
no close friends.  He had psychoneurotic symptoms resulting 
in such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment, in that he was unable to keep his treatment for 
PTSD going after the incident in October 1995.  And regarding 
the October 1995 "welfare check," while well documented, 
the corresponding medical assessments of the veteran did not 
show that the veteran was considerably impaired at that time.  
The police were involved because a family member of the 
veteran's was concerned about the veteran, and, the police 
were also encouraged by the family member to re-check on the 
veteran after he was released from the emergency room; and 
when the police checked on him again, he was reportedly 
sleeping soundly.  When examined on October 11, 1995, the 
examiner stressed that it was time for the veteran to be 
treated for his PTSD.  When the veteran returned for 
consultation on October 12th, his GAF score was at 55.  At VA 
examination in January 1996, the veteran denied current 
suicidal ideation, and his GAF score was 70.  His GAF scores 
ranged from 55 to 70 during this time period, and are 
therefore not reflective of considerable impairment.  Also, 
prior to January 1997, the veteran was employed at VA, and 
had been so for several years.  A rating of 50 percent under 
the revised criteria does not comport with the veteran's 
symptomatology prior to January 6, 1997, as the evidence did 
not show that he had occupational and social impairment with 
reduced reliability. 

In sum, the severity of the veteran's psychiatric disorder 
throughout the period in question appears to approximate a 
finding of "definite" impairment, as requisite to the 
assignment of a 30 percent disability rating under the former 
rating criteria, at 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), and no higher.  Accordingly, a 30 percent rating is 
assigned for the veteran's PTSD prior to January 7, 1997. 


IV.  Evaluation in excess of 50 percent-
From January 7, 1997 to the present 

In reviewing the evidence pertinent to this claim, the Board 
again determines that the former rating criteria are more 
favorable to the veteran, for the reasons stated above.  
Therefore, in order for the veteran to receive a rating 
higher than 50 percent during this time frame in question, 
the evidence of record must reflect that his symptoms after 
January 6, 1997 were indicative of his inability to establish 
and maintain effective or favorable relationships with 
people, in that his ability to do so is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The evidence, as described 
below, shows that the veteran had a severe PTSD impairment 
during the time period in question. 

From January 1997 to December 1997, the veteran was seen on 
an outpatient treatment basis at VA.  During January, the 
veteran reported increasing intrusive recollections about 
traumatic events in Vietnam, attributable in part to upcoming 
anniversaries of those events.  In February, the veteran 
reported continuing intrusive recollections about events in 
Vietnam, and that medication had helped him sleep better.  In 
March 1997, the veteran was still depressed despite the 
medication.  October 1997 VA outpatient treatment records 
show that the veteran reported recurrent nightmares, sleep 
disturbance, increasing isolation, and problems with 
anger/irritability.  He was interested in pursuing the 
Inpatient Residential Rehabilitation Program (hereafter 
"PRRP").  In November 1997, he continued to report problems 
with sleep disturbance, intrusive recollections, and anxiety.  
He stated that medications were helpful and that he was 
maintaining sobriety.  In December 1997, the veteran 
indicated that he wished to work all of the upcoming holidays 
as it was a bad time of the year for him.  The veteran 
reported that sleep disturbance and recurrent nightmares 
about Vietnam were on the increase.  He reported having 
little energy or desire "to do anything."  His affect was 
fairly flat.  

From February 1998 to April 1998, the veteran continued VA 
outpatient treatment.  In February 1998, the veteran 
indicated that he had been "really down" the last several 
days.  He had learned recently that one of his Vietnam 
comrades had committed suicide a couple of weeks ago.  The 
veteran had noticed a significant increase in recurrent 
nightmares and intrusive recollections as well as depressed 
affect.  The veteran's problems were compounded by recent 
changes in his work environment including new duty 
assignments.  

From April 13, 1998 to May 27, 1998, the veteran was 
hospitalized at VA, and he was admitted to PRRP.  A mental 
status evaluation upon admission revealed that the veteran 
presented with blunted affect.  Judgment and insight were 
questionable.  He denied hallucination.  He complained of 
having a lot of anger, nightmares, flashbacks, easy 
agitation, and intrusive thoughts.  He stated that he had no 
emotion and did not really feel anything anymore, he just 
felt numb.  He stated that he usually slept 3 or 4 hours at 
night.  His appetite was poor, and he had difficulty 
concentrating and had no energy.  Stream of mental activity 
was coherent.  Intellectual functioning was average.  He was 
oriented to time, place and person.  Upon admission, it was 
noted that the veteran had symptoms which corresponded to 
PTSD with depression, pursuant to DSM-IV criteria.  The 
diagnoses were Axis I, post-traumatic stress disorder with 
depression, alcohol dependence, history of; Axis III, 
obesity, mild to moderate; and Axis IV, severity of 
psychosocial stressors was moderate.  He complained of being 
depressed and easily agitated prior to admission; and Axis V, 
highest level of adaptive functioning in the past year was 
fair.  On a scale of 0 to 100, the veteran rated a 50 on 
admission.  

A May 1998 discharge note from the PRRP program showed the 
results of the veteran's psychological testing.  His score on 
the Mississippi Scale for Combat Related to PTSD (MISS) was 
well above the cutoff for PTSD.  It was commented that the 
veteran was actively involved in their program and made every 
effort to engage in the psychotherapeutic process.  His 
affect was fairly flat throughout much of the program and 
sleep disturbance problems were noted repeatedly by night-
time staff.  By the time of his discharge, he was continuing 
to demonstrate severe PTSD and depressive symptoms.  The 
discharge summary reveals that at the time of discharge, the 
veteran was oriented to time, place and person.  He denied 
being depressed or suicidal.  He stated that he learned some 
things from the program to help him with this anger and his 
flashbacks.  He agreed to continue taking his medications and 
keep his scheduled appointments.

July 1998 treatment records show that the veteran was "holed 
up in a motel room" in Montana because it was the 
anniversary of when he got out of the war; and that he did 
not come into work for those days.  

An August 1998 VA treatment record shows that the veteran 
walked in for a visit because he was having a lot of 
nightmares and difficulty sleeping. The veteran was 
increasingly depressed, and he had been having suicidal 
thoughts.  He had used alcohol that day, but reported not 
having used it until that day.   

VA outpatient treatment records, dated from August 25, 1998 
to March 19, 1999 are of record.  These records consist of 
nurses notes, psychiatrist's notes, and telephone contacts 
from the veteran to the staff.  Some of the records are 
elaborated on in the hospitalization reports indicated below.  
Although all records are not reported here, in pertinent 
part, and for example, it is noted that in August 1998, the 
veteran again "walked-in" to the mental health clinic for 
consultation because he had been feeling increasing 
depressed.  On September 7, 1998, the veteran called the 
mental health clinic with suicidal threats.  On September 9, 
1998, notes regarding a suicide assessment were done, and the 
veteran was then hospitalized.

From September 9, 1998 to September 14, 1998, the veteran was 
hospitalized at VA.  The veteran had called the hospital and 
spoke with a staff person about his increasing depression, 
worthlessness and anger.  When he hung up, there was concern 
about his safety and the VA police were notified because he 
was thought to be intoxicated when he called, because he 
refused to give any assurance of his safety, and because he 
refused to give his location and telephone number.  The 
veteran ultimately came into the outpatient clinic as was 
suggested and he was admitted.  The veteran reported that he 
had what was described as "an anniversary reaction" and 
that he had it every September.  He also had increased 
nightmares of Vietnam combat.  The veteran was treated 
accordingly during his hospital course, and the discharge 
diagnoses were Axis I, Alcohol dependence, continuous, post-
traumatic stress disorder, chronic, and depressive disorder, 
not otherwise specified.  The diagnoses not treated were Axis 
IV, social isolation, chronic combat related stressors, and 
Axis V, GAF 55 on admission, 60 on discharge.  

In November 1998, VA outpatient treatment records further 
show that, the veteran walked in  to seek help for depression 
and evaluate his medication regime because he did not think 
his medication was working.  The veteran indicated that he 
was using alcohol because that was the only way he could get 
to sleep.  He was having some suicidal thoughts at that time.  
December 1998 records show that the veteran called the mental 
health center with suicidal threats on the 23rd and 24th.  

From December 24, 1998 to December 30, 1998, the veteran was 
hospitalized at VA.  The hospital record reveals that the 
veteran called and implied that he was suicidal.  Although he 
said he was not drinking, he was clearly intoxicated when he 
arrived at the hospital.  He was brought in by the city 
police and reported drinking then for several days, and that 
he had suicidal thoughts.  The veteran was treated, and the 
discharge diagnoses were for Axis I, acute alcohol 
intoxication, resolved, alcohol dependence, continuous, post-
traumatic stress disorder, chronic, and depressive disorder, 
not otherwise specified.  Diagnoses not treated during the 
hospitalization were Axis IV, social isolation, anniversary 
reaction, conflict dealing with holidays, and Axis V, GAF, 
admission, 50, and discharge 65.

From January 1999 to March 1999, VA treatment records show 
that the veteran attended the PTSD outpatient support group.  
In January 1999, the veteran walked into the mental health 
clinic and reported that the stress associated with his job 
was the key element in his decision to quit.  

In March 1999, the veteran's representative/attorney 
submitted a report of a vocational expert, regarding 
"Generally Accepted Vocational Principles," along with the 
author's Vita.  In this article the author discussed 
impairment, physical and mental, and the work that went along 
therewith; such as light work, medium work, heavy work, and 
very heavy work.  Sleep disturbance, stress and the effects 
of drug therapy and the evaluation of medical and lay 
evidence were also discussed.  The veteran's attorney 
indicated that this article was submitted in order for VA to 
"compare" it to the symptomatology of the veteran's 
service-connected disability as reported in VA records.  

On March 8, 1999, the veteran underwent VA examination for 
PTSD.  The veteran's claims folder was available and was 
reviewed at the time of the evaluation.  For later reference, 
it is noted that the examining clinician, a Ph.D., was a 
woman.  In the "Interim History" section, the examiner 
noted that the veteran quit his job on January 18, 1999.  He 
had been working as a nursing assistant at VA, but reportedly 
had been on work probation for approximately one year prior 
to quitting.  The veteran gave a mixed report of whether he 
had bouts of unemployment during his 22 years with VA.  The 
veteran indicated that within the last year he had been 
arrested for disorderly conduct because he had tried to 
prevent an intoxicated friend from getting into his car.  
During this incident, the veteran was arrested after having 
verbally insulted a police officer.  Upon further inquiry by 
the examiner, it was noted that the veteran had been drinking 
at the time of that arrest, and that he spent three days in 
jail subsequent to that arrest.  

In the "Social History" section, it was noted that the 
veteran lived alone in an apartment, and that he had been 
there for approximately 4 years.  The veteran reported that 
he had been divorced since 1983, and that he had not had any 
significant relationships for any length of time since then.  

The veteran's "Activities of Daily Living" were reported, 
to include that the veteran attended an outpatient PTSD 
program, and that he generally sat around and watched 
television.  The veteran reported that he had a friend who he 
fished with and with whom he went camping.  The veteran 
reported considerable sleep disturbance, stating that he 
could only sleep for about two hours at a time.  The veteran 
reported that his sleep problems had definitely worsened 
within the last year.  He reported having nightmares, 
difficulty falling asleep and difficulty staying asleep.  

The examiner noted that the veteran had a long history of 
alcoholism, and with the exception of a short period during 
alcohol treatment and subsequent to that, he had had a 
chronic alcohol dependence history.  The veteran reported 
that he drank 4 times per week and used it to excess in order 
to self medicate and to sleep.  His alcohol use had increased 
particularly in the last year.  The examiner indicated a 
correlation between the veteran's increase in alcohol use and 
his increase in symptoms of decreased concentration, 
irritability, and sleep problems, accordingly, as well as his 
decreased ability to function at work, which had resulted in 
him leaving the work environment.  The veteran also reported 
drinking about one time per month, a minimum of twelve-pack 
of beer, plus three shots minimum, of whiskey.  He stated 
that at all those times, he drank while taking medication.  

Mental status examination and psychiatric assessment revealed 
that the veteran presented as being a fairly unkempt, poorly 
groomed person.  He was oriented to person, place, and time.  
He did not report any suicidal or homicidal ideation at the 
time of the interview.  Immediate, recent and remote memory 
appeared to be intact.  However, the veteran did not give 
consistent reports with respect to his military history and 
his family history in particular.  

According to the examiner, specifically, in past evaluations, 
stressors that he reported being very vivid in combat were 
not consistent with those stressors which he identified in 
this interview, and they did not appear to overlap in the 
least.  Additionally, according to the examiner, in his prior 
evaluations, the veteran denied disciplinary problems; 
however, in this evaluation, he stated that he did receive an 
article 15 while in Vietnam, and also that he went AWOL for 
two to three months when he was stationed stateside.  He did 
report the AWOL in the past evaluation, however.  Contrary to 
past evaluations, in this evaluation, the veteran stated that 
he was demoted at the time of discharge, subsequent to his 
disciplinary problems.  The examiner stated that it did not 
appear that those discrepancies were due to difficulties in 
memory.  It did appear they had more to do with a tendency to 
"over report" symptoms.  The examiner commented on a VA 
medical note which indicated that psychological testing had 
been done by the veteran, and that on the MMPI-2, his 
responses were "marked by a response set that reflects an 
acute disturbance and/or an over reporting of symptom 
severity as a plea for help and was otherwise interpretable 
as a result of the validity profile, reflecting an 'over 
reporting' of symptoms."  The examiner said that that result 
was consistent with the veteran's demeanor and his 
interactions during this examiner's evaluation.  The examiner 
noted that she was not given the data regarding the MMPI-2 
until the veteran gave it to her at the very end of the 
evaluation, and when the examiner had already determined that 
the veteran was "over reporting" symptoms.  

The examiner went on to say that the veteran was fairly 
socially isolated and did report considerable interpersonal 
disturbances; however, the pattern of behavior and 
symptomatology that the veteran reported were more consistent 
with chronic alcohol dependence than they were of post-
traumatic stress disorder.  The examiner stated that while it 
was likely that the veteran did have some symptoms of mild 
post-traumatic stress disorder, it was the examiner's opinion 
that his primary diagnosis was alcohol dependence, chronic.  
He had been alcohol dependent for a number of decades.  The 
veteran was competent to handle his own funds for VA 
purposes.  The diagnoses were:  Axis I, Alcohol dependence, 
chronic, primary diagnosis, post-traumatic stress disorder, 
mild, secondary; Axis IV, significant impairment in 
occupational, interpersonal, and social functioning primarily 
due to his alcoholism; and Axis V, Global assessment of 
functioning, given his drinking pattern, 50.  Estimated 
global assessment of functioning when he was not drinking, 
80.  

On March 17, 1999, a different medical examiner wrote a 
report because he had been asked to review the veteran's 
record for the purposes of providing comments on diagnosis 
and assessment from the previous compensation and pension 
examinations.  The examiner stated that he had also reviewed 
the veteran's claims file thoroughly, including the most 
recent compensation and pension examinations.  The examiner 
noted that he had reviewed the April 1998 notes from the 
veteran's treating therapist, and the March (8th) 1999 
examination report.  He also reviewed various discharge 
summaries from the veteran's hospitalizations.  This examiner 
stated, that based solely on the records, without direct 
contact with the veteran, it was his opinion that the veteran 
did have "both" post-traumatic stress disorder, as well as 
a serious alcohol problem.  The examiner stated:

I believe that the information noted in (the March 8, 
1999) examination is particularly significant given that 
she (the examiner) is totally objective and has not been 
involved in the patient's treatment.  It is clear from 
the psychological testing (which is difficult to ignore) 
that the patient tends to over-report symptoms 
consistently.  It is also of note that the patient is 
quite inconsistent in his historical presentation, which 
is of some concern, particularly in someone who tends to 
over-report symptoms.  I believe that he does have a 
significant alcohol problem which has worsened over the 
past several years, and that at the level of drinking, 
which is documented both by the patient and a number of 
treaters, that his occupational performance would be 
significantly impaired.  I do, however, believe that he 
does have post-traumatic stress disorder.  (The veteran) 
[a]s a staff member who works with chronic post-
traumatic stress disorder symptoms of a number of 
veterans, it would be easy to become consistent with the 
disease of post-traumatic stress disorder and in an 
"over-reporter" tend to attribute all his symptoms to 
that condition rather than to other difficulties in his 
life.  He has also had a significant stressor in that he 
had a child die within the past eighteen months.  

The examiner stated that "overall," he supported the 
conclusion (previously stated by another examiner) which 
suggested that the veteran's occupational impairment was 
shared roughly equally by his post-traumatic stress disorder 
and his alcohol abuse.  

On March 19, 1999, an examiner wrote a report, and indicated 
that the veteran had been seen at the beginning of March 
after his VA examination for compensation purposes.  The 
veteran told this examiner that he had not divulged all of 
the details of his combat experience with the examiner (on 
March 8th) because she was a "woman."  The veteran then 
recounted his combat experiences with this examiner, and 
detailed the killing of his friend next to him in the 
foxhole, and other stressors.  The examiner noted that the 
veteran had survivor guilt.  The veteran reported that his 
worst nightmare was that he was a prisoner of war, and that 
he awoke from that nightmare in a sweat.  It was noted that 
the veteran liked to isolate himself in his room and that he 
had problems refraining from medicating himself with alcohol.  
The examiner noted that the veteran had been in tears at 
several points during the narration.  The examiner's 
diagnosis was chronic PTSD, severe and that he would rate a 
GAF of 45 for the veteran.  

April 1999 to October 1999, VA outpatient treatment records 
show that the veteran continued in the PTSD therapy program, 
for the most part.  A July 7, 1999 note reveals that the 
veteran walked into the clinic and requested a visit because 
he had been hibernating, avoiding people, and he had not 
attended his group sessions.  He took his medications, and 
occasionally doubled up on some of them.  The veteran 
reported that he rarely used alcohol, that he continued to 
have problems sleeping and that he still had nightmares; and 
he had a lot of downdays.  Later that month, on July 18th, 
the veteran phoned the VA clinic from a bar with suicidal 
ideation.  An August 10, 1999 notation revealed that the 
veteran had a scheduled appointment in the mental health 
clinic.  At that time, he reported that he was under a lot of 
stress.  He was taking his medications as directed.  The 
veteran reported that he had not used any alcohol for several 
months.  He attended his PTSD group on an irregular basis.  
He continued to have problems with insomnia and nightmares, 
and he felt depressed even though he took the medication 
Zoloft.  In September 1999, the veteran reentered the PTSD 
group and participated in the group therapy program.  On 
September 21st, the veteran was evaluated for a scheduled 
appointment.  He was taking his medication as directed and 
was doing better.  He indicated that he had not used alcohol 
for several months.  The veteran reported that he still had 
nightmares but that the medications allowed him to get back 
to sleep.  

From October 18, 1999 to December 1, 1999, the veteran was 
hospitalized at VA.  The veteran was admitted as a scheduled 
admission to the PRRP unit.  On admission, the veteran 
presented with fairly normal speech flow.  His affect was 
blunted.  Judgment and insight were questionable.  Recent and 
remote memory and recent recall were all intact.  He denied 
hallucinations.  He complained of having lots of anger, 
nightmares, flashbacks, easy agitation, and intrusive 
thoughts.  He stated that the other day he got into an 
argument with his neighbor and threw a chair at him, and that 
things got out of control with him pretty easily.  He really 
had no emotion and did not feel anything anymore except when 
he got angry.  The veteran stated that he just felt numb.  He 
slept poorly about 3 to 4 hours at night.  His appetite was 
poor.  He had difficulty concentrating and he had no energy.  
Stream of mental activity was coherent.  Intellectual 
functioning was average.  He was oriented to time, place, and 
person.  

The veteran's hospital course included taking the medication 
that he had taken prior to admission, which included but was 
not limited to medication for anxiety and medication to help 
him sleep.  During his stay in the hospital, he attended his 
assigned activity and participated.  He attended biofeedback 
training, relaxation therapy, group therapy, and also 
recreational therapy.  He completed PRRP and was discharged 
on December 1, 1999.  His condition at discharge was that he 
was oriented to time, place and person.  He denied being 
depressed or suicidal at the time of his discharge.  He 
agreed to continue taking his medications and to keep his 
follow-up appointments.  He was considered competent for VA 
purposes, and he was to return to his pre-hospital activity.  

The Board has reviewed the evidence in its entirety, and, 
again, determines that an increased evaluation, above 50 
percent is warranted in this instance.  The veteran has 
clearly been hospitalized on several occasions for suicidal 
ideation associated with his PTSD, and he voluntarily entered 
an inpatient residential program on more than one occasion, 
due to symptoms associated with PTSD, as well as alcoholism.  
The VA examiners in March 1999, the veteran's most recent VA 
examinations of record, seem to indicate that the veteran was 
an over-reporter, and that he may not actually be suffering 
from the symptoms that he has reported.  In that regard, the 
veteran later explained, without knowledge of the examiner's 
impressions, that he did not share his combat experiences 
with the examiner who was a woman.  Otherwise, the veteran's 
reports of his symptoms are consistent throughout the record, 
and, objectively, an increase in severity of his condition is 
shown during this time period because the veteran had 
increased anxiety during anniversary dates, he took more 
medication to help with a decreased ability to sleep, and he 
quit his job of 22 years with the federal government.  He 
repeatedly presented for mental health checks due to feelings 
of depression and worthlessness.  The veteran's symptoms of 
alcoholism still overlap with his PTSD symptoms, according to 
the evidence of record and the opinions of the examining 
physicians.  Nonetheless, the record shows that the veteran 
is fairly socially isolated and that he cannot maintain 
effective or favorable relationships with people, and that 
the ability to do so is severely impaired, as is his ability 
to obtain or retain employment.  In that regard, it appears 
as though the veteran was on probation for a year prior to 
his termination of employment in January 1999.  During the 
time period in question, the veteran's GAF score was as low 
as 45, and 50.  

In sum, the severity of the veteran's psychiatric disorder, 
from January 7, 1997 to the present appears to approximate a 
finding of "severe" impairment, as requisite to the 
assignment of a 70 percent disability rating under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  Further, with 
application of the 38 C.F.R. § 4.16(c) (1996), the veteran's 
sole compensable service-connected disorder disability is a 
mental disorder assigned a 70 percent evaluation, and the 
mental disorder precludes him from securing or following a 
substantially gainful occupation.  Under the latter 
provision, the veteran is therefore assigned a 100 percent 
schedular evaluation from January 7, 1997 to the present.  


V.  TDIU

To meet the requirements for total disability rating due to 
individual unemployability, the veteran's schedular rating 
must be less than total, and he must be found to be unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  

The record must reflect some factor that takes a particular 
case outside the norm in order for a claim for individual 
unemployability benefits to prevail.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  Van Hoose, 4 Vet. App. at 363.  A high rating in 
itself is recognition that the impairment makes it difficult 
to obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment" 
Ibid.  Moreover, the veteran's advancing age and non-service- 
connected disabilities may not be considered.  See 38 C.F.R. 
§ 3.341(a) (1999); Van Hoose, 4 Vet. App. at 363; Hersey, 2 
Vet. App. at 94.  In determining whether a particular veteran 
is unemployable, the Board must also give full consideration 
to unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combinations of disability.  38 C.F.R. § 4.15 
(2000). Furthermore, the Board must consider the effects of 
the veteran's service-connected disability or disabilities in 
context of his employment and educational background.  See 
Fluharty v. Derwinski, 2 Vet. App. 409, 412- 13 (1992).

In this case, and as just discussed above, the veteran's PTSD 
disability is now assigned a 100 percent rating from January 
7, 1997 to the present.  The Board's grant of a total 
schedular evaluation for the veteran's service-connected PTSD 
disability makes his claim for TDIU moot, as it regards an 
evaluation from January 7, 1997 to the present.  See Green v. 
Brown, 11 Vet. App. 472, 476 (1998) (veteran with 100% 
schedular rating for service-connected disability is not 
eligible for TDIU evaluation).  

Secondly, since the veteran's sole service-connected 
disability was rated 30 percent disabling from January 5, 
1995 to January 6, 1997, he did not meet the requirements set 
forth in 38 C.F.R. § 4.16(a).  Therefore, he has no legal 
merit to the claim based upon schedular requirements for the 
time period of January 5, 1995 to January 6, 1997. 

As in this case, when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and he/she fails to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), the 
rating board should submit the case to the Director of 
Compensation and Pension Service extraschedular 
consideration.  38 C.F.R. § 4.16(b); 38 C.F.R. § 3.321(b)(1); 
see also Fisher v. Principi, 4 Vet. App. 57, 59- 60 (1993) 
and VAOGCPREC 75-91 (1991).  With respect to extraschedular 
criteria in this case, for the time period before January 7, 
1997, review of the record reveals that in a December 1999 
Statement of the Case, the RO expressly considered referral 
of the case to the Director of the Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 4.16(b) (1999).  However, the RO determined that 
there were no exceptional factors or circumstances associated 
with the veteran's disablement.

Further, the United States Court of Appeals for Veterans 
Claims has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  The Court has further held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In that regard, the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  See VAOPGCPREC. 6-96 (1996).  Although there 
was evidence of unemployability during the time period that 
the veteran's PTSD was rated 30 percent, there were several 
clinical indications that the veteran's PTSD was not solely 
causing his individual unemployability.  These other 
indicators were discussed in great detail in the increased 
rating section above.  The effect of impairment due to the 
nonservice- connected disability may not be considered.  The 
Board finds that the entire record, as a whole, establishes 
that the veteran's unemployability status is not due to the 
service-connected PTSD alone.  Accordingly, a total rating 
for compensation on the basis of individual unemployability 
is not warranted for the time period of January 5, 1995 to 
January 6, 1997.  The preponderance of the evidence is 
against that part of the claim and there is no doubt to be 
resolved.



ORDER

An assignment of an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, from January 5, 
1995 to January 6, 1997, is denied.

An assignment of a 100 percent evaluation for post-traumatic 
stress disorder, from January 7, 1997 to the present, is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.  

A total disability rating due to individual unemployability 
is denied from January 5, 1995 to January 6, 1997.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

